Order entered October 31, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01010-CR

                                 DAVID CARY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81636-2011

                                         ORDER
       Appellant’s October 29, 2014 second unopposed motion for extension of time in which to

file his reply brief is GRANTED. Appellant is ORDERED to file his reply brief on or before

November 19, 2014. Any additional requests for extension are discouraged.


                                                    /s/   ELIZABETH LANG MIERS
                                                          PRESIDING JUSTICE